Prior to 1918, the City of Rockdale, incorporated under the general laws, had assumed the control of its public schools. The effect of this action was to constitute it, for school purposes, an independent school district. Article 2871.
It has never extended its city boundaries for school purposes.
In 1918, at an election held under Article 925 as amended by the Act of October 10, 1917, the issuance of the city's school bonds, with the proper tax, in the amount of $75,000 for the purpose of erecting and equiping public school buildings and purchasing sites therefor, was duly authorized.
The Attorney General has refused to approve the issue, contending that the city's power to issue the bonds is governed by Section 9 of Article 8 of the Constitution, limiting the taxation of cities for public buildings and other permanent improvements to twenty-five cents on the hundred dollars valuation; also, that Article 925 as amended by the Act of 1917 is wholly unconstitutional; and, independently *Page 139 
of the validity of that article, that no legal authority exists for the issuance of the bonds. If he is correct in either of these contentions, there is no legal warrant for the bonds.
It is our opinion that the bonds are valid and entitled to the Attorney General's approval.
The Constitution (Section 10 of Article 11) has empowered the Legislature to constitute any town or city an independent school district. The Legislature, therefore, had the power to say, as it has done in Article 2871, that a city or town taking over the control of its public schools shall constitute such a district. There may thus be conferred upon a city a dual character, and with such character, dual powers. There could have been no purpose in authorizing the creation of towns and cities as independent school districts — a recognized separate class of municipal corporations with individual powers, unless in that capacity they were to have the powers of such districts.
The City of Rockdale had lawfully acquired this dual character. It had its powers as strictly a municipality, to be exercised for strictly municipal purposes; and it had its powers as a duly constituted independent school district. The two are not to be confused.
It is plain that these bonds were voted and are proposed to be issued as the bonds of the city as a school district. Their validity is accordingly to be tested by the powers possessed by the city in that capacity.
Taxation for the management and control of the public schools of school districts is governed by Section 3 of Article 7 of the Constitution. The section provides for legislative authorization of additional taxation by popular vote for maintenance and for the erection and equipment of school buildings — which includes the power to purchase sites (Glass v. Pool, 106 Tex. 266,166 S.W. 375), with a limitation as to the amount of such tax. When these bonds were voted the section concluded with this clause: — "but the limitation upon the amount of school district tax herein authorized shall not apply to incorporated cities or towns, constituting separate and independent school districts."
This provision explicitly relieved independent school districts constituted by cities or towns of the tax limitation imposed upon school districts otherwise constituted, and left the Legislature unrestrained by constitutional provision in that particular. In keeping with it, the Legislature, by the Act of October 10, 1917, (chapter 14, Acts of Second Called Session of Thirty-fifth Legislature) amended Article 925 so as to provide that cities and towns constituting separate and independent school districts may levy and collect such ad valorem tax for the support and maintenance of their public free schools and for the erection and equipment of school buildings therefor as under Chapter 169 of the Acts of the Thirty-fifth Legislature their electors may determine. The amendment by its terms applies *Page 140 
both to cities and towns which have extended their limits for school purposes and those which have not so extended their limits, classifying them separately.
In Snyder v. Baird Independent School District, 102 Tex. 4,111 S.W. 723, 113 S.W. 521, this court held that a special act of the Legislature attempting to constitute an independent school district, comprised by an incorporated city and additional territory, as well, did not result in the creation of a district such as is contemplated by the exception in Section 3 of Article 7 of the Constitution, above quoted, since that provision relates only to a district constituted by a city or town, and whose territorial limits, therefore, are the same as those of the city or town. It may accordingly be doubted whether that part of the amendment of Article 925 which applies that provision of Section 3 of Article 7 to cities and towns which have extended their limits for school purposes, is valid. But the possible invalidity of that part of the amendment should not, and in our opinion does not, render invalid that part applying to cities and towns constituting independent school districts such as the Constitution contemplates. The City of Rockdale is of the latter class.
Article 2874 declares that cities and towns assuming the control of their public schools shall have authority to provide for building sites and buildings for such schools. This gives the power to provide for them by the issuance of bonds, if necessary, subject to other provisions of law governing the tax to be imposed for their payment. The way in which the provision is to be made is not limited by the article. The power is conferred in general terms, and necessarily includes the power to issue bonds for the purpose where the taxes for their payment may be lawfully imposed.
The writ of mandamus will issue as prayed for.